Case 8:19-cv-02983-MSS-TGW Document 74 Filed 07/20/21 Page 1 of 4 PageID 691




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION



 RONALD LECH II, as Personal
 Representative of The Estate of Ronald
 Lech III, on behalf of himself and all others
 similarly situated,

              Plaintiffs,
                                                 Case No. 8:19-cv-02983-T-35TGW
 v.

 STATE FARM LIFE INSURANCE
 COMPANY,

              Defendant.


                     PLAINTIFF’S OPPOSITION TO
               DEFENDANT’S MOTION TO STAY DEADLINES

       Defendant State Farm Life Insurance Company (“State Farm”) premises its

Motion to Stay Deadlines (ECF No. 72, “Motion to Stay”) on its belief that its

contemporaneously filed Motion for Summary Judgment (ECF No. 73) is likely to

be granted. State Farm’s Motion to Stay is untimely, and in any event, its Motion

for Summary Judgment is likely to be denied. State Farm cannot clear the high

hurdle to seek a stay of discovery at this late juncture.

       Motions to stay discovery “are not favored because when discovery is

delayed or prolonged it can create case management problems which impede the
Case 8:19-cv-02983-MSS-TGW Document 74 Filed 07/20/21 Page 2 of 4 PageID 692




Court’s responsibility to expedite discovery and cause unnecessary litigation

expenses and problems.” Feldman v. Flood, 176 F.R.D. 651, 652 (M.D. Fla. 1997)

(quoting Simpson v. Specialty Retail Concepts, Inc., 121 F.R.D. 261, 263 (M.D.N.C.

1988). Thus, “[t]he proponent of a stay bears the burden of establishing its need.”

Arkin v. Innocutis Holdings, LLC, No. 8:16-CV-0321-T-27TBM, 2016 WL 1291393, at

*1 (M.D. Fla. Apr. 1, 2016) (denying motion to stay response to complaint pending

resolution of appeal in related case) (quoting Clinton v. Jones, 520 U.S. 681, 708

(1997)).

      This is especially true where discovery has already begun, such as in this

case. See, e.g., United States ex rel. Summerour v. Dermatology & Skin Cancer

Prevention Ctr., Inc., No. 1:12-cv-0184-SCJ, 2013 WL 12109762, at *2 (N.D. Ga. Mar.

18, 2013) (denying defendant’s motion to stay discovery because the filing of a

motion to dismiss is not a sufficient basis to stay, discovery when discovery has

already commenced). For example, in Oy Ajat Ltd. v. Genoray Co., both parties

served discovery, a case management and scheduling order was entered, and

some discovery had already been completed. No. 6:16-cv-869-Orl-37DCI, 2016 WL

8996940, at *2 (M.D. Fla. Nov. 14, 2016). The defendant thereafter sought to stay

discovery while its motion to dismiss was pending. Id. The court denied the stay

on the basis that the defendant had failed to offer a good reason for its failure to




                                         2
Case 8:19-cv-02983-MSS-TGW Document 74 Filed 07/20/21 Page 3 of 4 PageID 693




request a stay before exchanging discovery and entry of the scheduling order. Id.

at *2-3.

       State Farm has not satisfied its burden. The discovery in this case is largely

co-extensive with the discovery previously produced by State Farm in the Vogt

case, wherein the Western District of Missouri found that State Farm had breached

the same life insurance policy as to a class of Missouri policyholders. To the extent

any additional burden exists, it is minimal.

       In any event, and as will be set forth in Plaintiff’s Opposition to Defendant’s

Motion for Summary Judgment, State Farm’s Motion for Summary Judgment is

unlikely to be granted. Because State Farm’s Motion for Summary Judgment is far

from being “clearly meritorious and truly case dispositive,” McCabe v. Foley, 233

F.R.D. 683, 685 (M.D. Fla. 2006) (internal quotation omitted), State Farm cannot

satisfy the high burden of obtaining a stay.

       A stay is not warranted. State Farm’s Motion for Stay should be denied.




                                          3
Case 8:19-cv-02983-MSS-TGW Document 74 Filed 07/20/21 Page 4 of 4 PageID 694




Respectfully Submitted,                  Dated: July 20, 2021

BEDELL, DITTMAR, DeVAULT, PILLANS & COXE
Professional Association

 /s/ Michael E. Lockamy
 Michael E. Lockamy
 Florida Bar No. 69626
 Primary Email: mel@bedellfirm.com
 The Bedell Building
 101 East Adams Street
 Jacksonville, Florida 32202
 Telephone: (904) 353-0211
 Facsimile: (904) 353-9307

       -and-

 HAUSFELD LLP                            KALIEL PLLC
 James J. Pizzirusso* 1                  Sophia Goren Gold*
 Primary Email:                          Primary Email: sgold@kalielpllc.com
 jpizzirusso@hausfeld.com                1875 Connecticut Avenue NW, 10th
 Nathaniel C. Giddings*                  Floor
 Primary Email:                          Washington, DC 20009
 ngiddings@hausfeld.com                  Telephone: (202) 350-4783
 Melinda R. Coolidge*                    Facsimile: (202) 871-8180
 Primary Email:
 mcoolidge@hausfeld.com                  MITCHELL DeCLERK
 888 16th Street, NW                     Larry D. Lahman*
 Washington, DC 20006                    Primary Email:
 Telephone: (202) 540-7200               larry.lahman@sbcglobal.net
 Facsimile: (202)540-7201                Roger L. Ediger*
                                         Primary Email: rle@mdpllc.com
 Kimberly Fetsick*                       202 West Broadway Avenue
 Primary Email:                          Enid, Oklahoma 73701
 kfetsick@hausfeld.com                   Telephone: (580) 234-5144
 33 Whitehall Street                     Facsimile: (580) 234-8890
 New York, NY 10004
 Telephone: (646) 357-1100
 Facsimile: (212) 202-4322



                                     4
